Citation Nr: 1047175	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  03-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for joint aches, to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness, and/or secondary to service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) service from 
July 1989 to January 1990, and had active duty service from 
November 1990 to May 1991, including honorable service in the 
Persian Gulf. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which declined to reopen the Veteran's previously-denied 
claims of entitlement to service connection for joint pain and 
headaches.  Jurisdiction of the Veteran's claims file was 
subsequently transferred to the Montgomery, Alabama, RO.  

Pursuant to a November 2009 Board decision, new and material 
evidence was found to have been received for the above-noted 
claims.  The Board remanded the issues of service connection for 
joint aches and headaches for further development.  The claim was 
remanded and the Veteran was scheduled for a VA examination as 
requested, but the Board finds another remand is required.  

In August 2007, the Veteran appeared and testified at a Travel 
Board hearing at the Montgomery RO.  The transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

As noted above, the Board remanded the Veteran's claim in 
November 2009 for further evidentiary development-including 
scheduling the Veteran for a VA examination.  The Board notes 
that notice of the examination was sent to a [redacted] 
address in [redacted], Alabama.  There was no returned mail 
associated with the claims file, and this address has been used 
by the Veteran for many years for his VA-related matters.  In a 
submission made by the Veteran in July 2008, however, the return 
address on the envelope noted an address at [redacted] in 
[redacted], Alabama.  Additionally, there is a November 2007 VA 
treatment note reflecting the Veteran's phone number, as well as 
the phone number of one of his contacts.  In April 2010, RO 
personnel attempted to contact the Veteran at his phone number 
(the first one listed in the November 2007 treatment note), and 
what appears to have been a work phone number.  The Veteran was 
not reached.  The Board notes, however, that no attempt was made 
to telephone the Veteran at his contact's phone number as listed 
second on the November 2007 VA treatment note.  

The Board finds that it is unclear which address in the claims 
file is indeed the Veteran's current address.  Notice of the VA 
examination and subsequent attempted contact with the Veteran was 
made to the [redacted] address.  The Board finds that one 
additional attempt should be made to contact the Veteran and give 
him notice of the VA examination as requested in November 2009.  
As such, the claim is again remanded for further development.  

Additionally, the Veteran reported during his hearing that he was 
told that his headaches may be attributable to his service-
connected PTSD.  Relevant medical records reflect some notations 
that this may be the case.  Thus, upon remand, the examiner 
should also be asked to comment on whether the Veteran's PTSD has 
caused or aggravated his claimed headaches.  


Accordingly, the case is REMANDED for the following action:

1.  Attempt to provide notice of intent to 
schedule a VA examination at the Veteran's 
current address, including attempts to send 
notice to the [redacted] address.  The 
RO/AMC should also attempt to make telephonic 
contact with the Veteran at the alternate 
contact number as noted in the November 2007 
VA treatment note.  

2.  Arrange for a VA examination of the 
Veteran to determine the nature and etiology 
of any current complaints of the joints and 
headaches.  All indicated studies should be 
performed.  After examination of the Veteran 
and review the Veteran's medical records 
(including those from service) the examiner 
is requested to answer the following 
questions:  

a.  Elicit from the Veteran details about 
the onset, frequency, duration, and 
severity of all joint symptoms and 
headaches, and indicate what precipitates 
and what relieves them.

b.  Are there any objective medical 
indications that the Veteran is suffering 
from joint aches and headaches?  

c.  If so, can the Veteran's joint aches 
and headaches be attributed to a known 
diagnostic entity?  

d.  If the answer to "c." is in the 
affirmative, is it at least as likely as 
not (50 percent probability or higher) that 
his diagnosed condition had its onset in 
service or was caused or chronically 
worsened by any service-connected 
disability?  The examiner should 
specifically comment on the Veteran's 
assertions and medical evidence of record 
that notes his headaches could be secondary 
to his service-connected PTSD.  

e.  If the answer to "c." is in the 
negative (i.e., you are unable to ascribe a 
diagnosis to the Veteran's complaints 
related to joint aches or headaches) is 
there affirmative evidence that this 
undiagnosed illness was not incurred during 
active service during the Gulf War, or was 
caused by an intervening event since his 
most recent departure from service during 
the Gulf War, or results from abuse of 
alcohol or drugs?  

The claims file must be provided to the 
examiner for review.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

3.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of the 
Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


